Opinion of the Court
Per Curiam:
A board of review affirmed two of the three specifications, alleging violations of Article 134 of the Uniform Code of Military Justice, 10 USC § 934, of which a special court-martial convicted the accused. The material allegations in these specifications are the same as those which, in United States v Lightfoot, 7 USCMA 686, 23 CMR 150, we held were legally insufficient. Accordingly, the decision of the board of review is reversed. The findings of guilty are set aside, and the Charges are ordered dismissed.